Opinion issued December 18, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00701-CV
                           ———————————
                  MATTHEW D. WIGGINS, JR., Appellant
                                        V.
SYLVIA STREATER, CHADWICK JONES, AND LINDA WARD, Appellees


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Case No. 12-CV-0197


                         MEMORANDUM OPINION

      Appellant, Matthew D. Wiggins, Jr., has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West

2013), § 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the
Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16,

2013). Further, appellant has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Massengale, and Huddle.




                                            2